SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

409
CAF 15-01927
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF BRADY J.C. AND KENNEDY L.C.
--------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                        ORDER
PETITIONER-RESPONDENT;

DAMARIS F.R., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR RESPONDENT-APPELLANT.

MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILDREN, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Joseph
G. Nesser, J.), entered November 4, 2015 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
transferred the guardianship and custody of the subject children to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court